DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 4/27/2021
Claims 2, 8 are cancelled.
Claim 6 is amended.
Claims 1, 3 – 7, 9-14 are presented for examination.


Response to Arguments
Claim Rejections - 35 USC § 112
The rejections under 35 USC 112 are withdrawn due to the after final amendment.
Claim Rejections - 35 USC § 103
The rejection under 35 USC 103 are withdrawn due to the after final amendment.
End Response to Arguments


Allowable Subject Matter
Claims 1,, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

Claim 1. Schweikardt_2012  teaches “A modular tile for use in a system (par 4: “… a decentralized modular system…”), comprising: a rigid substrate portion that is electrically insulating, having a top side, a bottom side, and at least one edge (figures 1 – 21); a microprocessor embedded in the substrate, which microprocessor is configured to relay information about the tile through the electrical contact (par 53: “… the circuit boards 33 inside each block 2 are electrically connected to one another and communicate power, ground and data signals…”; par 78: “… units also called modules, each comprising a microcontroller and additional electronics and mechanical components, and having the ability to communicate with other units…”); A flip-invariant (Fig 2 all cube faces are the same; par 20 - 23: “… hermaphroditic connector…”; par 41: “… all block sides 6 are identical, and hermaphroditic connectors (described below) on each side 6 attach pairs of blocks physically and electrically…”; par 44: “… seach sensor block and each actuator block has a special face that houses its sensor or actuator. These special faces may or may not contain hermaphroditic connectors to attach to other blocks…” ; par 55: “the connector 20 shown here is four-way rotationally symmetric. It could easily be modified to support a different number of rotations, such as two or six (or more). The connector 20 shown herein supports three electrical contacts, in this case for conducting a power signal, a ground signal, and a data signal, but it could be easily modified for more or fewer contacts…”

NOTE: as illustrates the block faces have identical connectors and connect to identical connectors on other blocks. While it is not required that all faces have a connector, it is disclosed that all faces may have a connector. Also the connectors themselves are fully symmetric in 360 degrees (circular) which means that no matter which direction the connector is flipped/rotated it still connects. This means the connectors are flip-invariant) connection point formed on the at least one edge and connected to the microprocessor (par 41: “… FIGS 5A, 5B, and 6… mechanically interconnect, and electronically interconnect together (FIGS 5A and 5B), enclosing printed circuit boards 33 mounted on the inner , wherein the connection point is shaped to mechanically couple with a corresponding connection point on an adjacent tile (par 38: “… plastic cube-shaped blocks that snap together… and electrical connectors 24, 25, 26 (FIGS. 8 – 11)…”; par 41: “… each side 5 attach pairs of blocks physically and electrically and allow any block 2 to connect to any other block… block mechanical interconnectivity can be achieved with any acceptable attachment device…”); and a connector junction formed in each connection point for forming electrical contact with an electrically conductive surface of an adjacent tile (par 37 hermaphroditic electrical… connectors through the sides 6 of each block…”)
, wherein the connector junction is divided into a plurality of segments such that contact between the connector junctions and the connector junction on an adjacent tile (Fig 15, 16) facilitates a signal indicating the presence of the connection and the relative position, orientation,  between the tile and the adjacent tile (FIG 1 – 30; par 84 – 95: “… to describe its units and their connections (step 2, arrow a). Each unit in the ensemble reports which other units it is connected to, and this information is passed… assembles this list of individual pairwise connections. It reports this list to the PC or mobile device, which displays it in the Web browser (step 4), for example as a graph (see also FIG. 26)… report… the currently connected units…”) and wherein the modular tile is configured to receive a power supply  from an associated base structure” (par 40: “… Utility blocks include a power source block, including a battery, such as a lithium-ion or solar powered battery… Utility blocks can include a communication block being either hard wired or wireless that enables a nearby computer or mobile device to communicate with a construction…”; par 55: “The connector 20 shown herein supports three electrical contacts, in this case for conducting a power signal, a ground signal, and a data signal, but it could be easily modified for more or fewer contacts…”)

While Schweikardt_2012 teaches modeling the modular ensemble in a computer (Fig 22 – 30; par 84 – 95) where the currently connected unites identities and connections are displayed to a user (par 86); Schweikardt_2012 does not explicitly teach that such a representation of physical objects in a computer is “a virtual modeling” of the modular ensemble nor “and spin.”

Jota_2011; however, teaches “a virtual modeling” using physical blocks (title: “constructing virtual 3D models with physical building blocks”; abstract: “… the user to build complex virtual 3D models by building them up from available physical objects…”; introduction: “create a seamless interface between phiscal and virtual worlds. Rather than relying on complex desktop tools to synthesize virtual models…, we were guided with a simple idea to let the user build virtual models using simple physical objects and tools… mixing physical construction with virtual…”; conclusion: “… results indicate that this setup enables interesting novel interactive scenarios and provides and alternative to existing modeling tools…”).

Schweikardt_2012 and Jota_2011 are analogous art because they are from the same field of endeavor called physical tiles/blocks. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Schweikardt_2012 and Jota_2011.
The rationale for doing so would have been that Schweikardt_2012 teaches to collect information about an ensemble of modules into a computer and display the ensemble of modules on a computer for a user. Jota_2011 teaches to build 3D virtual models by building them up with physical blocks and that doing so creates a seamless interface between the physical and virtual world and produces interesting integrative scenarios. Therefore it would have been obvious to combine the model ensemble information collection and display system taught by Schweikardt_2012 with 3D virtual modeling taught by Jota_2011 for the benefit of eliminating complex CAD modeling and having interesting interactive scenarios to obtain the invention as specified in the claims.

Schweikardt_2012 and Jota_2011 does not teach “and spin.”

Therefore none of these references taken either alone or in combination with the prior art of record disclose “and spin” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.


Claim 6.
Claim 6 also recites “… and spin…” Therefore claim 6 is found allowable due to the same reasons outlined above for claim 1.

The dependent claims 3, 4, 5, 7, 9, 10, 11, 12, 13, 14 are found to be allowable due to their respective dependence from one of either claims 1 or 6. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest Prior Art
Brain_Flakes (Customer Reviews December 7, 2017 downloaded from https://www.amazon.com/VIAHART-Interlocking-Educational-Alternative-Childrens/dp/B00N7CD4BK/ref=sr_1_4?dchild=1&keywords=plastic+connec dated 12/7/2017) teaches a tile shaped toy with flip-invariant substantially physically identical connectors used to do not have electrical connectors or embedded microchips and does not teach to identify “spin.”

Elenco_Snap_Circuits (Customer Reviews dated 12/29/2016 downloded from Walmart.com toys/learning toys/science & Education) teaches tiles that have embedded microchips (U1 = music IC, U2 = Alarm IC) but does not teach to identify “spin.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRIAN S COOK/Primary Examiner, Art Unit 2127